Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
                                        Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a method, which is one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
         A computer system configured to store user information and user requests comprising: 
a first computer with a transceiver and a computer receiver; 				a second computer with a transceiver and a computer receiver; 
said first computer transceiver is configured to communicate with said second computer receiver; 
said second computer system communicates data packets to said first computer; 	 a storage system to hold user information;
 said information held in said storage system includes bank information, social security numbers, unique identifiers, current requested loans, current accepted loans, and past loan information; and
 a computer processing system that includes at least one hardware processor with a transmitter and a computer receiver configured to receive, match data, and generate a unique code that a user will be able to input into a smart device to create a loan;
 said computer processing system further comprising;
 a network; 
a network interface which transmits information to a database, external resources, or to said network; 
a system bus; said network interface receives or transmits information to said system bus; RAM; 
said RAM receives or transmits information to said system bus; 
a processing system; 
 said processing system comprises at least four central processing units;				 said processing system receives or transmits information to said system bus; and
 a user device that receives or transmits information to said network.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for creating a loan),  (e.g., to hold user information;  said information held in said storage system includes bank information, social security numbers, unique identifiers, current requested loans, current accepted loans, and past loan information; and receive, match data, and generate a unique code that a user will be able to input to create a loan; receives or transmits information).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claims 8&12 recite similar limitation as claim 1, and are abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
 
A first computer with a transceiver and a computer receiver
A second computer with a transceiver and a computer receiver
A storage system
A computer processing system that includes at least one hardware processor with a transmitter and a computer receiver
A smart device 
A network 
A network interface
A database
A system bus
A RAM
Four central processing units;
A user device
The first computer with a transceiver and a computer receiver; second computer with a transceiver and a computer receiver; storage system; computer processing system that includes at least one hardware processor with a transmitter and a computer receiver; a smart device; a  network;  a network interface; a database; a system bus; a RAM; four central processing units and a user device are computing components recited at a high level of generality and being used in their ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8, 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-7, 9-11, 13-19 which further define the abstract idea that is present in their respective independent claims 1, 8, 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-7, 9-11, 13-19 are directed to an abstract idea. Thus, claims 1-19 are not patent-eligible.

Section 33(a) of the America Invents Act reads as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims 12-19 are rejected under 35 U.S.C. 101  and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101 ).  
Claim 12 recites a computer system configured to store user information and user requests comprising:
-A lender
- A receiver
-A borrower.
The system comprises the lender, receiver and borrower. 
Paragraph 52-54 of the instant specification discloses that these entities can be a human.  These paragraphs are reproduced below:
[0052]“ Lender” means “Investor/LyndrX, or the person/company giving the money or loan”. 
[0053] In several embodiments of the present invention, “Borrower” means “the requestor, or the person/company who is asking for money”. 
[0054] In several embodiments of the present invention, “Receiver” means “the person/company getting/receiving funding”.
Therefore claim 12 is reciting a human organism, and is directed to patent 
Ineligible subject matter.
	Claims 13-19 are being rejected using the same rationale as claim 12 as they fail to cure the deficiency of claim 12.





                                         Claim Rejections- 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-19 are being rejected under 35 U.S.C 102 (a)(1) as being anticipated by US 2019/0318122 to Hockey et al, herein Hockey.
	Regarding claim 1, Hockey discloses:
	 A computer system configured to store user information and user requests comprising (AT least Fig 12 and associated text): 
a first computer with a transceiver and a computer receiver (At least: [0086], [0088], [0129], [0130], [0135],[0136]);
[0129] According to another embodiment, a computer system is disclosed comprising: one or more computer readable storage devices configured to store a plurality of computer executable instructions; and one or more hardware computer processors in   communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the computer system to: execute an Application Programming Interface (API) of the computer system, the API of the computer system configured to receive and provide responses to requests from a developer computing device according to a normalized format of the API of the computer system; receive, via the API and according to the normalized format, a request from the developer computing device for transaction data associated with a user, the request including at least: a username associated with the user, a password associated with the user, and an external institution identifier; determine, based on the external institution identifier, an external institution associated with the request; in response to the request: access an institution interface module of the computer system, wherein: the institution interface module is uniquely configured to enable communication with an external computing device of the external institution via a non-public API of the external computing device of the external institution, and the institution interface module is generated based on an analysis of interactions between an actual instance of a mobile device application associated with the external institution and the external computing device of the external institution; and instantiate a virtualized instance of the mobile device application associated with the external institution, wherein: the virtualized instance of the mobile device application is configured to communicate with the institution interface module of the computer system so as to interface with the external computing device of the external institution via the non-public API of the external computing device of the external institution, the non-public API of the external computing device of the external institution is configured to interact with the mobile device application, and the virtualized instance of the mobile device application is generated based on an analysis of the mobile device application; authenticate, via the institution interface module, the virtualized instance of the mobile device application with the external computing device of the external institution based on at least one of: an mobile device identifier code, an mobile device authentication token, or a mobile device Media Access Control (MAC) address; request, by the virtualized instance of the mobile device application and via the non-public API of the external computing device of the external institution, the transaction data associated with the user from the external computing device of the external institution by: providing the username associated with the user and the password associated with the user to the external computing device of the external institution; receiving  a request for second factor authentication information from the external computing device of the external institution; requesting, via the API of the computer system, the second factor authentication information from the developer computing device; receiving, via the API of the computer system, the second factor authentication information from the developer computing device; providing the second factor authentication information to the external computing device of the external institution; receiving, from the external computing device of the external institution, a response indicating acceptance of the second factor authentication information; requesting the transaction information from the external computing device of the external institution; and receiving the transaction data associated with the user from the external computing device of the external institution; enhance the transaction data associated with the user to generate enhanced transaction data by: augmenting, based on an analysis of the transaction data, a plurality of transaction data items of the transaction data with respective category labels; augmenting, based on a further analysis of the transaction data, the plurality of transaction data items of the transaction data with respective geolocation information; and standardizing a format of the transaction data such that the enhanced transaction data may be provided by the computer system in the normalized format; provide, via the API of the computer system and in the normalized format, the enhanced transaction data to the developer computing device; and persist, in the one or more computer readable storage devices of the computer system, the virtualized instance of the mobile device application such that future requests for transaction data associated with the user may be obtained via the virtualized instance of the mobile device application.
 
       a second computer with a transceiver and a computer receiver;
said first computer transceiver is configured to communicate with said second computer receiver (AT least: [0086], [0088], [0129], [0130], [0135],[0136]);
       said second computer system communicates data packets to said first computer (At least: [0130], [0135], [0136], [0141]);
 a storage system to hold user information (At least: [0024], [0025], [0079]; Fig 12);
 said information held in said storage system includes bank information, social security numbers, unique identifiers, current requested loans, current accepted loans, and past loan information (At least: [0059], [0056], [0267], [0270], [0547], [0553]: In this example, after the data management platform 2008 has stored formatted private financial data in the database 2010 (e.g., as a financial report), the borrower can operate the user interface 2022 to access that data from the user device 2002 via the application interface 2012. As noted with respect to other embodiments described herein, the data management platform 2008 can aggregate formatted private financial data from multiple remote data sources, all of which can be reviewed in aggregate by the borrower from the user device 2002.
   ; and
 a computer processing system that includes at least one hardware processor with a transmitter and a computer receiver configured to receive, match data, and generate a unique code that a user will be able to input into a smart device to create a loan (At least: [0546],  [0547]:
[0546] In one implementation of this example, the borrower operates a user interface 2022 of the user device 2002 to provide credentials to the data management platform 2008 that permit the data management platform 2008 to access one or more remote data source servers. Initially, the user interface 2022 can provide a list of remote data sources—organized or presented in any suitable manner including alphabetically, by remote data source type (e.g., banking institution, credit card institution, and so on), by recent access, and so on—that may be selected by the borrower. In many embodiments, the borrower can operate the user interface 2022 to select multiple remote data sources, but for simplicity of description, this example references only selection of the remote data source 2006.

[0547] Once the remote data source 2006 is selected in the user interface 2022 by the borrower, the user interface 2022 can transition to render one or more data input fields so that the borrower can provide one or more credentials to access the remote data source 2006 such as, without limitation: a username, a password, an account number, a routing number, a pin number, a social security number, a driver's license number, a rolling two-factor authentication access code, and so on. More specifically, the remote data source 2006 may require additionally authentication challenges such as a pin code, security questions, single-use passwords, secondary device code verification, biometric identification, and/or any suitable form of multi-factor authentication. Such additional authentication challenges may be collected at the same time of the credentials, but the multi-factor authentication process may alternatively be defined. For example, if the primary account credentials are not sufficient, the MFA challenge may returned in a response, this additional credential request can be repeated as required before access to the account is obtained. The institution account credentials can additionally be stored, and automatically used to complete subsequent access or login attempts.
       ;
 said computer processing system further comprising;
 a network (At least: [0673]); 
a network interface which transmits information to a database, external resources, or to said network (At least: [0573]-[0576],        ; 
a system bus; said network interface receives or transmits information to said system bus (At least: [0677], [0678]);
RAM, said RAM receives or transmits information to said system bus (At least: [0423], [0426], [0677]; 
 a processing system (At least: [0553];  Fig 12 and associated text) ; 
 said processing system comprises at least four central processing units (At least: [0577]: For example, the processor can be a microprocessor, a central processing unit, an application-specific integrated circuit, a field-programmable gate array, a digital signal processor, an analog circuit, a digital circuit, or combination of such devices. The processor may be a single-thread or multi-thread processor. The processor may be a single-core or multi-core processor   ;				
 said processing system receives or transmits information to said system bus (At least: (At least: [0423], [0426], [0677]; Fig 12 and associated text); and
 a user device that receives or transmits information to said network (At least:  Fig 13: 1314 (A user computer device);  [0534]:  The various interactive user interfaces described herein may, in various embodiments, be generated by any of the aspects of the system (e.g., the system 110 and/or the permissions management system 1304 (which is itself an implementation of the system 110), the permissions plug-ins 1310 or 1311, the external user account system 1306, a user device, and/or the like). For example, as mentioned below, in some implementations user interface data may be generated by an aspect (e.g., the permissions management system 1304), and may be transmitted via one or more other aspects to a computing device of the user (e.g., the user computing device 1314, such as a smartphone) where the user interface data may be rendered so as to display a user interface to the user. Alternatively, the interactive user interfaces may be generated by the system (e.g., the permissions management system 1304) and accessed by the user on other suitable ways.
	Regarding claim 2, Hockey discloses the computer system of claim 1. Hockey further discloses further comprising: said first computer is a cell phone, smart device, laptop or tabletop unit (At least: Fig 13: 1314; [0534])
	Regarding claim 3, Hockey discloses the computer system of claim 1. Hockey further discloses comprising: said second computer is a cell phone, smart device, laptop or tabletop unit (At least: [0102], “desktop application”; [0255]- “desktop software application; [0534]);
	Regarding claim 4, Hockey discloses the computer system of claim 1. Hockey further discloses further comprising: said unique identifier is a state issued id, license, passport, or government ID (At least: [0547], driver license number; Fig 20).
	Regarding claim 5, Hockey discloses the computer system of claim 1. Hockey further discloses further comprising: said user device is a cell phone, smart device, laptop or tabletop unit (At least: [0534]; Fig 13: 1314).
	Regarding claim 6, Hockey discloses the computer system of claim 1. Hockey further discloses further comprising: said processing system comprises at least four central processing units utilized to expedite information processing by running variant information pieces through multiple systems (At least: [0423]; Figs: 20, 21A-21B and associated text);
[0423] The bus 1202 interfaces with the processors 1201A-1201N, the main memory (e.g., a random access memory (RAM)) 1222, a read only memory (ROM) 1204, a computer readable storage medium 1205 (e.g., a non-transitory computer readable storage medium), a display device 1207, a user input device 1208, and a network device 1211.
[0577] In many examples, the data management platform 2102 is a server or server system that includes a processor. The processor can be implemented as any electronic device capable of processing, receiving, or transmitting data or instructions. For example, the processor can be a microprocessor, a central processing unit, an application-specific integrated circuit, a field-programmable gate array, a digital signal processor, an analog circuit, a digital circuit, or combination of such devices. The processor may be a single-thread or multi-thread processor. The processor may be a single-core or multi-core processor.

	Regarding claim 7, Hockey discloses the computer system of claim 1. Hockey further discloses further comprising: said network further comprises a network adapter (At least: [0427]);
[0427] The network adapter device 1211 provides one or more wired or wireless interfaces for exchanging data and commands between the system and other devices, such as external user account systems (e.g., institutions 151, 152, and/or 153), external user-facing systems/applications (e.g., applications 161 and/or 162), user devices (e.g., user devices 181 and/or 182), and/or the like. Such wired and wireless interfaces include, for example, a universal serial bus (USB) interface, Bluetooth interface, Wi-Fi interface, Ethernet interface, near field communication (NFC) interface, and/or the like. In some embodiments, the system communicates with other devices via the Internet.
	Regarding claim 8, Hockey discloses:
	A computer processing system comprising (At least: Fig 6: “Computing System; [0002]; Figs: 6, 12, 20, 20, 21A-21B); 
a network (At least: [0673]); 
a network interface which transmits information to a database, external resources, or to said network (At least: [0573]-[0576],        ; 
a system bus; said network interface receives or transmits information to said system bus (At least: [0677], [0678]);
RAM, said RAM receives or transmits information to said system bus (At least: [0423], [0426], [0677]; 
 a processing system (At least: [0553];  Fig 12 and associated text) ; 
 said processing system comprises at least four central processing units (At least: [0577]: For example, the processor can be a microprocessor, a central processing unit, an application-specific integrated circuit, a field-programmable gate array, a digital signal processor, an analog circuit, a digital circuit, or combination of such devices. The processor may be a single-thread or multi-thread processor. The processor may be a single-core or multi--core processor   ;				
 said processing system receives or transmits information to said system bus (At least: (At least: [0423], [0426], [0677]; Fig 12 and associated text); and
 a user device that receives or transmits information to said network (At least:  Fig 13: 1314 (A user computer device);  [0534]:  The various interactive user interfaces described herein may, in various embodiments, be generated by any of the aspects of the system (e.g., the system 110 and/or the permissions management system 1304 (which is itself an implementation of the system 110), the permissions plug-ins 1310 or 1311, the external user account system 1306, a user device, and/or the like). For example, as mentioned below, in some implementations user interface data may be generated by an aspect (e.g., the permissions management system 1304), and may be transmitted via one or more other aspects to a computing device of the user (e.g., the user computing device 1314, such as a smartphone) where the user interface data may be rendered so as to display a user interface to the user. Alternatively, the interactive user interfaces may be generated by the system (e.g., the permissions management system 1304) and accessed by the user on other suitable ways.
	Claim 9 is being rejected using the same rationale as claim 5.
	Claim 10 is being rejected using the same rationale as claim 6.
	Claim 11 is being rejected using the same rationale as claim 7.
Regarding claim 12, Hockey discloses:
A computer system configured to store user information and user requests comprising:  
a lender (At least: [0054]
[0054] third-party system could be a computer system of a lender trying to qualify a user for a potential loan. A third-party system could also be a secondary lender evaluating acquiring a loan from an initial lender. A third-party system could be a regulatory body performing an audit of financial activity of one or more individuals, lenders, banks, or other entities. The third-party system could alternatively be any suitable type of entity requesting access to financial reports. As is described herein, different instances of the system and method may involve one, two, or more third-party systems.
 a receiver (At least: [0049], a borrower: 
[0049] The system and method can be applied in particular use cases to streamline a borrower experience and drive efficiencies through digital asset verification. The system and method can be used to facilitate retrieval of a consolidated asset or financial report showing account balances, historical transactions, account holder identity information, financial fitness analysis, and/or other financial or asset related reports or data.
  a borrower (At least: [0049]); 
a first computer with a transceiver and a computer receiver (At least: [0086], [0088], [0129], [0130], [0135],[0136]);
[0129] According to another embodiment, a computer system is disclosed comprising: one or more computer readable storage devices configured to store a plurality of computer executable instructions; and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the computer system to: execute an Application Programming Interface (API) of the computer system, the API of the computer system configured to receive and provide responses to requests from a developer computing device according to a normalized format of the API of the computer system; receive, via the API and according to the normalized format, a request from the developer computing device for transaction data associated with a user, the request including at least: a username associated with the user, a password associated with the user, and an external institution identifier; determine, based on the external institution identifier, an external institution associated with the request; in response to the request: access an institution interface module of the computer system, wherein: the institution interface module is uniquely configured to enable communication with an external computing device of the external institution via a non-public API of the external computing device of the external institution, and the institution interface module is generated based on an analysis of interactions between an actual instance of a mobile device application associated with the external institution and the external computing device of the external institution; and instantiate a virtualized instance of the mobile device application associated with the external institution, wherein: the virtualized instance of the mobile device application is configured to communicate with the institution interface module of the computer system so as to interface with the external computing device of the external institution via the non-public API of the external computing device of the external institution, the non-public API of the external computing device of the external institution is configured to interact with the mobile device application, and the virtualized instance of the mobile device application is generated based on an analysis of the mobile device application; authenticate, via the institution interface module, the virtualized instance of the mobile device application with the external computing device of the external institution based on at least one of: an mobile device identifier code, an mobile device authentication token, or a mobile device Media Access Control (MAC) address; request, by the virtualized instance of the mobile device application and via the non-public API of the external computing device of the external institution, the transaction data associated with the user from the external computing device of the external institution by: providing the username associated with the user and the password associated with the user to the external computing device of the external institution; receiving a request for second factor authentication information from the external computing device of the external institution; requesting, via the API of the computer system, the second factor authentication information from the developer computing device;  receiving, via the API of the computer system, the second factor authentication information from the developer computing device; providing the second factor authentication information to the external computing device of the external institution;  receiving, from the external computing device of the external institution, a response indicating acceptance of the second factor authentication information; requesting the transaction information from the external computing device of the external institution; and  receiving the transaction data associated with the user from the external computing device of the external institution; enhance the transaction data associated with the user to generate enhanced transaction data by: augmenting, based on an analysis of the transaction data, a plurality of transaction data items of the transaction data with respective category labels; augmenting, based on a further analysis of the transaction data, the plurality of transaction data items of the transaction data with respective geolocation information; and standardizing a format of the transaction data such that the enhanced transaction data may be provided by the computer system in the normalized format; provide, via the API of the computer system and in the normalized format, the enhanced transaction data to the developer computing device; and persist, in the one or more computer readable storage devices of the computer system, the virtualized instance of the mobile device application such that future requests for transaction data associated with the user may be obtained via the virtualized instance of the mobile device application.
 
       a second computer with a transceiver and a computer receiver;
said first computer transceiver is configured to communicate with said second computer receiver (AT least: [0086], [0088], [0129], [0130], [0135],[0136]);
       said second computer system communicates data packets to said first computer (At least: [0130], [0135], [0136], [0141]);
 a storage system to hold user information (At least: [0024], [0025], [0079]; Fig 12);
 said information held in said storage system includes bank information, social security numbers, unique identifiers, current requested loans, current accepted loans, and past loan information (At least: [0059], [0056], [0267], [0270], [0547], [0553]: In this example, after the data management platform 2008 has stored formatted private financial data in the database 2010 (e.g., as a financial report), the borrower can operate the user interface 2022 to access that data from the user device 2002 via the application interface 2012. As noted with respect to other embodiments described herein, the data management platform 2008 can aggregate formatted private financial data from multiple remote data sources, all of which can be reviewed in aggregate by the borrower from the user device 2002.
   ; and
 a computer processing system that includes at least one hardware processor with a transmitter and a computer receiver configured to receive, match data, and generate a unique code that a user will be able to input into a smart device to create a loan (At least: [0546],  [0547]:
[0546] In one implementation of this example, the borrower operates a user interface 2022 of the user device 2002 to provide credentials to the data management platform 2008 that permit the data management platform 2008 to access one or more remote data source servers. Initially, the user interface 2022 can provide a list of remote data sources—organized or presented in any suitable manner including alphabetically, by remote data source type (e.g., banking institution, credit card institution, and so on), by recent access, and so on—that may be selected by the borrower. In many embodiments, the borrower can operate the user interface 2022 to select multiple remote data sources, but for simplicity of description, this example references only selection of the remote data source 2006.

[0547] Once the remote data source 2006 is selected in the user interface 2022 by the borrower, the user interface 2022 can transition to render one or more data input fields so that the borrower can provide one or more credentials to access the remote data source 2006 such as, without limitation: a username, a password, an account number, a routing number, a pin number, a social security number, a driver's license number, a rolling two-factor authentication access code, and so on. More specifically, the remote data source 2006 may require additionally authentication challenges such as a pin code, security questions, single-use passwords, secondary device code verification, biometric identification, and/or any suitable form of multi-factor authentication. Such additional authentication challenges may be collected at the same time of the credentials, but the multi-factor authentication process may alternatively be defined. For example, if the primary account credentials are not sufficient, the MFA challenge may returned in a response, this additional credential request can be repeated as required before access to the account is obtained. The institution account credentials can additionally be stored, and automatically used to complete subsequent access or login attempts.
 said computer processing system further comprising;
 a network (At least: [0673]); 
a network interface which transmits information to a database, external resources, or to said network (At least: [0573]-[0576]); 
a system bus; said network interface receives or transmits information to said system bus (At least: [0677], [0678]);
RAM, said RAM receives or transmits information to said system bus (At least: [0423], [0426], [0677]; 
 a processing system (At least: [0553];  Fig 12 and associated text) ; 
 said processing system comprises at least four central processing units (At least: [0577]: For example, the processor can be a microprocessor, a central processing unit, an application-specific integrated circuit, a field-programmable gate array, a digital signal processor, an analog circuit, a digital circuit, or combination of such devices. The processor may be a single-thread or multi-thread processor. The processor may be a single-core or  multi-core processor   ;				
 said processing system receives or transmits information to said system bus (At least: (At least: [0423], [0426], [0677]; Fig 12 and associated text); and
 a user device that receives or transmits information to said network (At least:  Fig 13: 1314 (A user computer device);  [0534]:  The various interactive user interfaces described herein may, in various embodiments, be generated by any of the aspects of the system (e.g., the system 110 and/or the permissions management system 1304 (which is itself an implementation of the system 110), the permissions plug-ins 1310 or 1311, the external user account system 1306, a user device, and/or the like). For example, as mentioned below, in some implementations user interface data may be generated by an aspect (e.g., the permissions management system 1304), and may be transmitted via one or more other aspects to a computing device of the user (e.g., the user computing device 1314, such as a smartphone) where the user interface data may be rendered so as to display a user interface to the user. Alternatively, the interactive user interfaces may be generated by the system (e.g., the permissions management system 1304) and accessed by the user on other suitable ways.


wherein said lender can receive and transmit information to said first computer (At least: [0553], [0554]; Fig 20 and associated text:
[0553] In this example, after the data management platform 2008 has stored formatted private financial data in the database 2010 (e.g., as a financial report), the borrower can operate the user interface 2022 to access that data from the user device 2002 via the application interface 2012. As noted with respect to other embodiments described herein, the data management platform 2008 can aggregate formatted private financial data from multiple remote data sources, all of which can be reviewed in aggregate by the borrower from the user device 2002.
[0554] In other examples, after the data management platform 2008 has stored formatted private financial data in the database 2010, the requester interface 2016 can be operated and/or instantiated in preparation to receive a request from a third-party server, such as the third-party server 2004. As noted above, in this example, the third-party server 2004 is operated by a lender seeking specific financial data about the borrower. More specifically, the lender can operate the third-party server 2004 to submit a request to the data management platform 2008, via the requester interface 2016, for financial data of the borrower stored in the database 2010 or otherwise accessible to the data management platform 2008 via the remote account interface 201

 said receiver can receive and transmit information to said second computer (At least: [0553], [0554]; Fig 20 and associated text); and 
said borrower can receive and transmit information to said first computer (At least: [0553], [0554]; Fig 20 and associated text).


	Claim 13 is being rejected using the same rationale as claim 2.
	Claim 14 is being rejected using the same rationale as claim 3.
	Claim 15 is being rejected using the same rationale as claim 4.
	Claim 16 is being rejected using the same rationale as claim 5.
	Claim 17 is being rejected using the same rationale as claim 6.
	Claim 18 is being rejected using the same rationale as claim 7.
	Regarding claim 19, Hockey discloses the computer system of claim 12. Hockey further discloses further comprising: said receiver can be a small business or an individual (At least: [0049], a borrower).
                                                          CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/2/2022